Citation Nr: 0701916	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-03 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
schizophrenia, paranoid type, currently evaluated as 10 
percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from October 1970 to 
December 1976.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2005, at which time it was remanded to 
ensure due process and for additional development of the 
record.

At the veteran's September 2005 hearing before the 
undersigned Veterans Law Judge (VLJ), the veteran withdrew 
his substantive appeal as to entitlement to nonservice-
connected disability pension benefits.  As such, this issue 
is no longer before the Board.  See 38 C.F.R. §§ 20.202, 
20.204(b) (2006) (a substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision).  


FINDINGS OF FACT

1.  The veteran reported that he had completed high school; 
that his work experience included auto production; and that 
he had last worked on a full-time basis in 1989.

2.  The veteran's schizophrenia, paranoid type, is manifested 
by occasional auditory hallucinations and difficulty 
concentrating, but does not impair his social functioning or 
cause intermittent periods of an inability to perform tasks 
due to such symptoms as:  anxiety, suspiciousness, panic 
attacks (weekly or less often), or mild memory loss (such as 
forgetting names, directions, recent events).

3.  The competent and probative medical evidence of record 
establishes that service-connected disabilities, when 
evaluated in association with the veteran's educational 
attainment and occupational experience, are not shown to 
preclude all forms of substantially gainful employment.  


CONCLUSION OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for schizophrenia, paranoid type, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9203 (2006).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 3.655, 4.15, 4.16, 4.18 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of May 2003 and October 2003 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The May 2003 
letter informed the appellant of what evidence was required 
to substantiate his claim for a TDIU.  The October 2003 
letter informed the veteran of the evidence necessary to 
substantiate a claim for an increased disability rating for 
his service-connected disability at issue.  The letters also 
informed him of his and VA's respective duties for obtaining 
evidence, as well as requested that the veteran submit any 
additional evidence in his possession pertaining to his 
claims.  

These letters failed to discuss the law pertaining to the 
assignment of an effective date in compliance with 
Dingess/Hartman.  The Board acknowledges that the RO failed 
to inform the veteran as to how an effective date would be 
assigned, but finds that this omission was not prejudicial 
because the preponderance of the evidence is against the 
claims for an increased disability rating and a TDIU.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to be awarded an increased 
disability evaluation or entitlement to a TDIU.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran received his VCAA notices in May 2003 
and October 2003, prior to the RO's adjudication of his 
claims and the issuance of the March 2004 rating decision.  
As such, there was no defect with respect to the timing of 
the VCAA notice for these claims.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and 
examination, as well as reports from private medical 
evaluations.  Additionally, the claims file contains the 
veteran's own statements in support of his claims, including 
a transcript of his testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ).  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims for an increased disability evaluation and a TDIU.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to an Increased Disability Evaluation 

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2006).  The veteran's schizophrenia 
is presently evaluated as 10-percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9203.

Under 38 C.F.R. § 4.130, Diagnostic Code 9203, a 10 percent 
disability evaluation is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent disability rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.

Analysis

Considering the evidence relating to the veteran's service-
connected schizophrenia, paranoid type, under the rating 
criteria, Diagnostic Code 9203, the Board finds that the 
veteran's disability picture is most consistent with the 
current 10 percent disability evaluation, and that an 
increased disability evaluation is not warranted.  In this 
regard, the Board observes that the objective clinical 
evidence of record does not show that the veteran experiences 
impairment with an occasional decrease in his work efficiency 
and intermittent periods of inability to perform tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  anxiety, suspiciousness, panic attacks (weekly 
or less often), or mild memory loss (such as forgetting 
names, directions, recent events).  While the Board 
acknowledges that the veteran testified as to experiencing 
occasional auditory hallucinations and difficulty 
concentrating, at his June 2003 VA examination and in his 
relevant treatment records, there is no evidence that he 
experiences delusions, hallucinations, or suicidal or 
homicidal thoughts.  In fact, the only objectively confirmed 
hallucinations were those related to the veteran's alcohol 
dependence.  Moreover, he had coherent speech and logical 
thought processes, with an unimpaired memory and fair 
judgment and insight.  Furthermore, he was cooperative, 
alert, and oriented during his VA examination, with a 
pleasant affect and euthymic mood.  The VA examiner found 
that the veteran's schizophrenia was in remission due to 
treatment with medication and that the veteran functioned 
well, with meaningful interpersonal relationships.  Likewise, 
the veteran reported to his VA treating physicians that he 
had no complaints.

Additionally, the Board observes that the veteran's Global 
Assessment of Functioning (GAF) score, as a result of the 
impact of his service-connected schizophrenia was reported as 
70 at his June 2003 VA examination.  A GAF score of 70 is 
indicative of only mild symptoms such as a depressed mood and 
mild insomnia or some difficulty in social or occupational 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships, according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
See 38 C.F.R. § 4.130.  Therefore, his symptomatology most 
closely fit within the criteria for the initially assigned 10 
percent rating.

Finally, the Board has considered whether the veteran is 
entitled to a higher disability rating on an extra-schedular 
basis.  However, the Board concludes the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  There 
is no probative indication his schizophrenia disorder caused 
marked interference with his employment at any point in time 
since April 2002 or necessitated frequent periods of 
hospitalization as to render impractical the application of 
normal rating schedule standards.  While the veteran has been 
unemployed since 1989, he has provided no medical evidence 
indicating that his current symptomatology precludes 
employment.  Similarly, the veteran's most recent 
hospitalizations, which occurred several years before his 
claim, were related to his alcohol dependence.  So there is 
no basis for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for 
schizophrenia, paranoid type, on either a schedular or extra-
schedular basis, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Entitlement to a TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless - on an extra-schedular basis - upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).   Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2006).  Unemployability associated with advancing 
age or intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  38 C.F.R. § 4.19 
(2006).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The veteran's service-connected disabilities are 
schizophrenia, paranoid type, rated 10 percent disabling and 
residuals of a chipped fracture of the right great toe, rated 
noncompensable.  His combined disability rating is 10 
percent.  

As such, he does not satisfy the percentage rating standards 
for individual unemployability benefits, although 
consideration to such benefits on an extraschedular basis may 
be given.  In such an instance, the question then becomes 
whether the veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage"), in view of the nature of his 
educational attainment and occupational experience.  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board finds that the veteran's service-connected 
disabilities do not prevent him from engaging in 
substantially gainful employment.  

The Board concedes that the veteran has not worked since 
1989.  However, the Board observes that there is no evidence 
that the veteran has attempted to find employment since that 
time, and in reports related to his Social Security benefits, 
he reported that he was capable of working.   In this regard, 
the Board notes that the veteran, on his application for 
TDIU, reported that he has not attempted to find employment 
and has not sought any vocational training.  In addition, the 
veteran graduated from high school and worked in auto 
production until he took a buyout.  Furthermore, the Board 
points out that the veteran remains fully capable of 
performing his activities of daily living.

Moreover, the Board notes that the veteran has not sought 
recent treatment for his service-connected disorders.  More 
significantly, the majority of the treatment that he received 
for his service-connected schizophrenia occurred prior to his 
claim for TDIU and there is no evidence that he has sought 
treatment for his right toe disorder.  Likewise, he has not 
been hospitalized due to his service-connected disorders.  
The veteran also has not alleged an increase in 
symptomatology since his June 2003 VA examination.  
Therefore, the Board finds that the evidence does not 
establish that the veteran's service-connected disorders, 
standing alone, are sufficiently severe as to preclude him 
from securing or following a substantially gainful 
occupation.  

In conclusion, for the reasons and bases discussed, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to a TDIU, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for a rating higher than 10 percent for 
schizophrenia, paranoid type, is denied.

The claim of entitlement to a TDIU is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


